Citation Nr: 0409505	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  94-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
service connected knee disability. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1992 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which granted service connection for left knee pain 
(patellar tendonitis) with an evaluation of 10 percent effective 
July 1992; granted service connection for residuals of a fracture 
of the right fourth toe with an evaluation of 0 percent effective 
July 1992; granted service connection for residuals of a right eye 
injury with an evaluation of 0 percent effective July 1992; denied 
service connection for a right wrist sprain, right testicle 
complications, and migraine headaches.  The veteran seeks a higher 
rating for his service connected left knee pain.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran sustained a left knee injury when he fell down some 
stairs while on active duty.  X-rays revealed no fracture but he 
required the use of crutches for three days.  He was evaluated for 
left knee pain in 1991, before his discharge from service, which 
was treated with a cortisone injection.  An MRI yielded normal 
results.  

Post-service, in August of 1993, the veteran underwent an 
arthroscopy and was diagnosed with medial and lateral meniscal 
tears that were debrided.  Abnormalities of the patellar tendon 
were noted.  

The veteran sustained another left knee injury in November 1993.  
Arthroscopic surgery was performed in January 1994 but no 
abnormalities were noted.  

In January 2001, the veteran underwent arthroscopic surgery on 
both knees.  Examination of the left knee revealed degenerative 
fraying of the inner margin of the medical meniscus that was 
minimal.  

The veteran underwent a VA examination in May 2003 where he 
complained of pain that he rated about 3.5 out of 10, and 
occasional clicking.  He claimed that his left knee pain is 
aggravated by squatting activities.  There was no swelling, nor 
complaints of weakness, locking, or giving way.  

Upon physical examination, the clinician noted that the veteran 
performs 100% normal squatting maneuver without pain and that both 
knees have a 100% normal pain-free active range of motion against 
moderate resistance, and both knees flex from 0-140 degrees 
without pain.  He had no difficulty walking or climbing stairs.  
The clinician noted that there were no objective abnormalities.  
He diagnosed the veteran with left knee post status post three 
arthroscopic surgeries with partial meniscectomy without 
neurological deficit.  Finally, he noted that the veteran's 
subjective complaints are not consistent with his normal left knee 
examination.

The veteran testified at a Travel Board Hearing in October 2003 
that he is currently being treated for his left knee disability by 
a private physician, Dr. Nagi.  However, the claims file does not 
contain any records of treatment from him.  The RO should make 
arrangements to obtain these records.  38 C.F.R. § 3.159(c)(1) 
(2003);  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran also testified at the October 2003 Board hearing that 
his left knee disability had increased in severity since the May 
2003 examination.  He indicated  that his knee locks up and that 
it buckles if he does anything athletic.  The veteran also 
complained of constant pain and minor swelling.  While the most 
recent VA compensation examination was adequate for rating 
purposes, in light of the veteran's subsequent testimony of a 
worsening of his condition, it is the Board's judgment that a more 
current examination of the knee is warranted.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).    

In view of the foregoing, this case is REMANDED to the RO for the 
following actions:

1. The RO must assure compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) and its implementing regulations. The RO's 
attention is directed to Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version of 38 U.S.C.A.§ 5103(a), 
which requires that the Secretary identify for the veteran which 
evidence the VA will obtain and which evidence the veteran is 
expected to present.  The RO should provide the veteran written 
notification specific to his claim of the impact of the 
notification requirements on his claim. 

2. The RO should contact the veteran and request that he fill out 
an Authorization for the Release of Medical Records form so that 
the RO can obtain the records of Dr. Naji.  The RO should also 
determine if there are any medical records relating to evaluation 
or treatment for the veteran's left knee disability that have not 
been obtained.  Any records that are secured should be associated 
with the claims file.  

3.  The RO should arrange for a VA joints examination to determine 
the current severity of the veteran's service-connected left knee 
disability, rated as patellar tendonitis.  The claims file must be 
made available to and reviewed by the examiner.  All indicated 
testing should be performed, to include range of motion and tests 
for stability of the left knee.  The examiner should also opine 
whether it is at least as likely as not (50 percent or more 
likelihood) that the veteran has any loss of function of the left 
knee due to pain or flare-ups of pain, supported by adequate 
pathology; and whether it is at least as likely as not that the 
veteran has any additional functional loss due to weakened 
movement, excess fatigability or incoordination.  Such 
determinations should be expressed, if feasible, in terms of 
additional loss of range of motion.  If the examiner finds it 
impossible to provide any part of the requested opinion without 
resort to pure speculation, he or she should so indicate.

4. Thereafter, the RO should review the claims file and ensure 
that no other notification or development action, in addition to 
that directed above, is required.  If further action is required, 
the RO should undertake it before further adjudication of the 
claim

5. The RO should readjudicate the veteran's claim for an initial 
evaluation in excess of 10 percent for a left knee disability.  In 
doing so, the RO should consider all evidence, including but not 
limited to VA examination reports, associated with the claims file 
since the July 2003 Supplemental Statement of the Case (SSOC).  If 
the benefits sought on appeal remain denied, the appellant should 
be provided with an SSOC.  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issues.  An appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



